          Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 1 of 14



 1   SHAWN THOMAS MEERKAMPER (CA Bar No. 296964)
     Transgender Law Center
 2   P.O. Box 70976
 3   Oakland, CA, 94612
     Phone: (510) 587-9696, ext. 303
 4   Fax: (510) 587-9699
     shawn@transgenderlawcenter.org
 5
     R. ANDREW FREE* (TN Bar No. 30513)
 6   Law Office of R. Andrew Free
     P.O. Box 90568
 7   Nashville, TN 37209
     Phone: (844) 321-3221
 8   Fax: (615) 829-8959`
     Andrew@ImmigrantCivilRights.com
 9   * Pro hac vice admission application forthcoming
10
11
                                          UNITED STATES DISTRICT COURT
12                                      NORTHERN DISTRICT OF CALIFORNIA

13     TRANSGENDER LAW CENTER, and                         )
       JOLENE K. YOUNGERS, as personal                     )
14
       administrator for the wrongful death estate         )
15     of Roxsana Hernandez,                               )
                                                           )
16               Plaintiffs,                               )
                                                           )   Civil Action No.:
17     v.                                                  )
                                                           )   COMPLAINT FOR DECLARATORY
18
       UNITED STATES IMMIGRATION AND                       )   AND INJUNCTIVE RELIEF
19     CUSTOMS ENFORCEMENT; UNITED                         )
       STATES DEPARTMENT OF HOMELAND                       )
20     SECURITY; OFFICE FOR CIVIL RIGHTS                   )
       AND CIVIL LIBERTIES – UNITED                        )
21     STATES DEPARTMENT OF HOMELAND                       )
22     SECURITY,                                           )
                                                           )
23             Defendants.                                 )
                                                           )
24                                                         )
                                                           )
25                                                         )
26                                                         )

27
28
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center et al. v. U.S. Immigration &   1
     Customs Enforcement, Case No. _________
          Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 2 of 14



 1
                                                   PRELIMINARY STATEMENT
 2

 3          1.            Roxsana Hernandez1 (hereinafter “Roxsana”) was a 33-year-old woman, who died

 4   in U.S. Immigration and Customs Enforcement (hereinafter “ICE”) custody on May 25, 2018, two

 5   weeks after entering the United States. As a woman of transgender2 experience, Roxsana fled the
 6   persecution she faced in her home country of Honduras and in Mexico during her journey to the
 7
     United States.
 8
            2.            On May 9, 2018, Roxsana entered into the U.S. and was taken into U.S. Customs
 9
     and Border Protection (hereinafter “CBP”) custody with several other transgender asylum seekers.
10
11          3.            During the week that followed, Roxsana’s health deteriorated rapidly. She

12   frequently coughed and spat up bloody phlegm, vomited, and suffered from diarrhea, persistent

13   fever, and severe weight loss.
14
            4.            Roxsana and the other transgender women were transported to a variety of holding,
15
     processing, and detention centers before arriving at Cibola Detention center the evening of May 16,
16
     2018.
17
18
19
20   1
       Roxsana Hernandez’s legal name was “Roy Alexander Hernandez Rodriguez” AKA “Jeffry Hernandez.” However,
     she assumed the name of “Roxsana” and feminine titles and pronouns to better reflect her true gender. As such, this
21   complaint, likewise, uses feminine titles and pronouns in reference to Roxsana.
     2
       “Transgender” is an adjective that refers to a person whose gender does not correspond with the sex assigned at birth.
22   For example, a transgender woman has the persistent internal sense that she is a woman despite being assigned the sex
     of “male” at birth. Prevailing medical and social science literature and research indicates that supporting transgender
23   people to live authentically in accordance with their gender identity is critical to improving health and quality of life
     outcomes and to alleviate the symptoms of Gender Dysphoria, a diagnosis recognized by the American Psychiatric
24   Association’s Diagnostic and Statistical Manual of Mental Disorders, 5th edition, that many transgender people live
     with. See, e.g., Cecilia Dhejne et al., Mental Health and Gender Dysphoria: A review of the literature, 28 International
     Review of Psychiatry 44 (2016) (finding that access to transition-related care results in reduction of dysphoria and
25   improved psychological health outcomes); Annelou de Vries et al., Young Adult Psychological Outcome After Puberty
     Suppression and Gender Reassignment, 134 Pediatrics 696 (2014). Transgender people face pervasive and
26   disproportionately high rates of violence and abuse globally. See, e.g., Sandy E. James et al., National Center for
     Transgender Equality, The Report of the 2015 Transgender Survey (2016), available at
27   https://www.transequality.org/sites/default/files/docs/USTS-Full-Report-FINAL.PDF (finding transgender people in
     the U.S. face disproportionately high rates of violence and discrimination, economic and housing insecurity, and
28   criminalization).
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.                2
          Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 3 of 14



 1          5.            Throughout their journey, the transgender asylum seekers, including Roxsana, were
 2   given little food, water, or opportunity to sleep.
 3
            6.            On several occasions Roxsana and her cohort were denied access to the restroom for
 4
     hours at a time, in one instance, for approximately seven hours during transport.
 5
            7.            Roxsana disclosed to Department of Homeland Security (“DHS”) officials no later
 6
 7   than May 11, 2018 that she was living with untreated HIV and experiencing significant illness

 8   including cough and fever.

 9          8.            Despite repeated requests for medical attention, however, Roxsana did not receive
10
     vital medical care until May 17, 2018. This intervention came too late.
11
            9.            Roxsana died in the hospital during the early morning of May 25, 2018.
12
            10.           Her death caused widespread public outcry, inducing inquiries into the deficiencies
13
     in medical care and other basic necessities provided to those in ICE and CBP custody, and demands
14
15   for accountability by ICE. 3

16          11.           This case is about Defendants’ unlawful refusal to release agency records about
17   Roxsana while in ICE and CBP custody in response to the Freedom of Information Act (“FOIA”)
18
     requests Plaintiffs sent them on January 29 and February 5, 2019, respectively. To date, Defendants
19
     have not released any of the requested information.
20
                                                   JURISDICTION AND VENUE
21

22         12.            This Court has subject-matter jurisdiction over Plaintiffs’ FOIA claims pursuant to

23   28 U.S.C. § 1331 (federal question) and 5 U.S.C. § 552(a)(4)(B) (FOIA). Plaintiffs’ request for

24   declaratory and other relief is properly subject to this Court’s subject-matter jurisdiction pursuant
25   to 28 U.S.C. §§ 1331, 2201(a), and 2202.
26
27   3
       See, e.g., Associated Press, 3 U.S. Senators Request Reports on Death of Transgender Migrant in ICE Custody (Dec.
     6, 2018), https://ktla.com/2018/12/06/3-u-s-senators-request-reports-on-death-of-transgender-migrant-in-ice-custody
28   (last visited May 30, 2019).
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.             3
          Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 4 of 14



 1         13.            Venue is proper within this District under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §§
 2   1391(b)(1), (b)(2), and (e)(1) as Plaintiff, the Transgender Law Center, maintains its principal place
 3
     of business, in Oakland, California.
 4
                                                        PARTIES
 5
           14.            Plaintiff TRANSGENDER LAW CENTER (“TLC”) is a 501(c)(3) organization
 6
 7   with its headquarters in Oakland, California. TLC is the largest national organization led by and

 8   for transgender and gender non-conforming people advocating for the self-determination of all

 9   people utilizing legal, policy, and organizing strategies to keep transgender and gender
10
     nonconforming people alive, thriving, and fighting for liberation. TLC has been involved with
11
     migrant justice work through its programs, including the Black LGBTQIA+ Migrant Project and
12
     formerly, through its Trans Immigrant Defense Effort (“TIDE”).4 TLC staff travelled to the U.S.—
13
     Mexico border during Spring of 2018 to support the transgender asylum seekers when Roxsana and
14
15   several other transgender women who sought asylum awaited entry to the U.S. from Tijuana. After

16   Roxsana’s untimely death, TLC staff visited her family in Honduras and were retained, along with
17   the Law Office of R. Andrew Free, to represent Roxsana’s three surviving siblings in an
18
     investigation into potential wrongdoing against ICE, its contractors, and the hospitals and providers
19
     who failed to adequately treat Roxsana. TLC recently organized a Congressional Briefing in
20
     Washington, DC to educate Members of Congress on issues facing LGBT migrants.
21

22         15.            In January and February of this year, Transgender Law Center submitted two

23   requests pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552 et seq., to each

24   defendant on behalf of itself, three of Roxsana’s surviving siblings, and the estate of Roxsana
25
     4
         See, e.g., Anna Castro, Congressional Briefing: Centering LGBTQ Migrants (May 16, 2019),
26   https://transgenderlawcenter.org/archives/14538 (last visited May 30, 2019); Transgender Law Center, Advocates Brief
     Congress on Trans Migrant Experience, Rally for #JusticeforRoxsana (May 23, 2019),
27   https://transgenderlawcenter.org/archives/14553 (last visited May 30, 2019).

28
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.              4
          Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 5 of 14



 1   Hernandez. See FOIA Requests annexed hereto as Exhibits A & B. The information requested
 2   from, and withheld by, Defendants, is critical to understanding what happened to Roxsana during
 3
     the final two weeks of her life.5
 4
           16.            As such, TLC has an interest in the circumstances surrounding Roxsana’s death both
 5
     because of its mission to advance the rights of transgender people, including those who are
 6
 7   migrants, and, because TLC is retained counsel for the wrongful death suit. Further, TLC staff

 8   regularly speak at law schools and conferences around the country regarding issues connected to

 9   LGBT migration and asylum, and TLC authors resources connected to these issues that are
10
     disseminated nationwide.
11
           17.            Plaintiff, JOLENE K. YOUNGERS is the appointed personal representative of
12
     Roxsana’s wrongful death estate. See Order Appointing Jolene K. Youngers as Personal
13
     Representative of Roxsana Hernandez’s Wrongful Death Estate annexed hereto as Exhibit C. The
14
15   authorization and releases executed by Ms. Youngers in that capacity allowed Plaintiffs to make

16   the FOIA requests from defendants. See Exhibits A & B.
17         18.            Plaintiffs have constructively exhausted all non-futile administrative remedies.
18
           19.            Defendant U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT (“ICE”) is
19
     an executive agency component of the U.S. Department of Homeland Security and an “agency”
20
     within the meaning of 5 U.S.C. § 552(f)(1).
21

22         20.            Defendant OFFICE OF CIVIL RIGHTS AND CIVIL LIBERTIES (“CRCL”), is an

23   executive agency component of the U.S. Department of Homeland Security and an “agency” within

24   the meaning of 5 U.S.C. § 552(f)(1).
25
26
27
     5
      During the summer of 2018, Plaintiffs submitted a FOIA request to CBP. The agency responded with limited records,
28   and Plaintiffs are currently exhausting administrative remedies on that request.
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.             5
            Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 6 of 14



 1           21.          Defendant DEPARTMENT OF HOMELAND SECURITY is an executive agency
 2   and an “agency” within the meaning of 5 U.S.C. § 552(f)(1).
 3
 4
                                                              FACTS
 5
             A. Roxsana’s Rapid Health Decline and ICE’s Failure to Provide Timely or Adequate
 6                                              Medical Care
 7
             22.          During the time Roxsana was in CBP and ICE custody her health rapidly
 8
     deteriorated according to her medical records and as corroborated by interviews with several other
 9
     transgender asylum seekers who were detained with her.
10
11           23.          When Roxsana entered CBP custody in San Ysidro, California on May 9, 2018, she

12   was held in what is colloquially known as the “Hielera” (translated by CBP and migrants alike as

13   “Ice Box”) because of its infamously cold temperatures.6
14
             24.          While in the Ice Box, a cough Roxsana had developed worsened, as did her other
15
     flu-like symptoms including excessive nasal drainage and vomiting.
16
             25.          She and other asylum seekers repeatedly requested medical attention for Roxsana
17
     and plead with officials to reduce the unbearably cold air conditioning where they were being held.
18
19           26.          It was only after other transgender asylum seekers went on a lunch strike that CBP

20   officials responded to their requests for medical attention and took Roxsana to Scripps Medical
21   Center in Chula Vista, California on May 11, 2018.
22
             27.          There, Roxsana disclosed that she was living with untreated HIV. While the staff at
23
     Scripps noted her HIV positive status and indicated that she needed medicine to treat it—both of
24
     which are reflected in their medical records—they did not provide her such treatment and simply
25
26
27
28   6
         See, e.g., Doe v. Kelly, 878 F.3d 710, 721 (9th Cir. 2017).
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.                      6
          Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 7 of 14



 1   cleared her as likely negative for Tuberculosis, permitting her detention. Neither CBP nor ICE
 2   provided the critical HIV treatment Roxsana needed either.
 3
           28.            ICE failed to document Roxsana’s visit to the Scripps Emergency Department—and
 4
     the medical advice provided by physicians there—in its “detainee death report.” See ICE detainee
 5
     death report, attached hereto as Exhibit D.
 6
 7         29.            Instead, ICE took custody of Roxsana and denied her any meaningful medical care

 8   for almost another week. When she finally received treatment, her illness was significantly more

 9   advanced, impeding meaningful, effective intervention by infectious disease clinicians and other
10
     specialists. She died days later.
11
           30.            During that critical week, ICE and its contractors shuffled Roxsana to several
12
     different facilities along with other transgender asylum seekers with little food, water, or sleep and
13
     sporadic restroom access.
14
15         31.            ICE transported Roxsana from San Ysidro, California to a processing center in San

16   Luis, Arizona, then to El Paso, Texas, and finally to Cibola detention center.
17         32.            Throughout her journey, Roxsana came into contact with many ICE and CBP
18
     officials and contractors charged with her custody, transportation, care, and safekeeping.
19
           33.            All of these officials and contractors were subject to federal government policies
20
     and procedures, contracts, and corporate policies governing the health care of individuals in ICE
21

22   transport and temporary custody.

23         34.            However, none of the officials Roxsana encountered after leaving San Ysidro and

24   before arriving in Cibola, New Mexico followed these binding, non-discretionary policies requiring
25   them to seek immediate medical aid on her behalf.
26
           35.            In fact, despite Roxsana’s obvious signs of medical distress, including being
27
     despondent on the ground at one point, and multiple pleas from other asylum seekers for medical
28
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.          7
          Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 8 of 14



 1   attention to several different officials they encountered, no medical care—other than the cursory
 2   visit to Scripps—was provided until the morning after they arrived at Cibola Detention Center in
 3
     rural New Mexico (hereinafter “Cibola”) on May 17, 2018.
 4
           36.            At this point, Roxsana was so weak she needed the assistance of others to walk and
 5
     sit because she could not support her own weight. These events were reported by multiple other
 6
 7   asylum seekers detained with Roxsana.

 8         37.            When Roxsana finally saw a nurse at Cibola the morning of May 17, she was

 9   tachycardic (exhibiting an abnormally rapid heart rate), dehydrated, and malnourished, weighing a
10
     mere eighty-nine pounds.
11
           38.            She had a fever, dangerously low blood pressure, and sepsis, (a serious condition
12
     resulting from the presence of harmful microorganisms in the blood or other tissues and the body’s
13
     response to their presence, potentially leading to the malfunctioning of various organs, shock, and
14
15   death) as noted in her medical records.

16         39.            Roxsana was taken to Cibola General Hospital’s Emergency Room. Later that day
17   she was airlifted to Lovelace Medical Center in Albuquerque, New Mexico because she was too
18
     fragile to be transported by ground.
19
           40.            Roxsana was subsequently transported and admitted to the intensive care unit at
20
     Lovelace. Despite several medical interventions including intravenous antibiotics and fluids, she
21

22   died during the early morning of May 25, 2018.

23                  B. Significant Public Interest and Outcry About Roxsana’s Untimely Death

24         41.            Roxsana’s death drew significant media attention and caused public outcry. Since
25   her death was made public, at least 1,336 news articles have referenced her story in America and
26
     across the globe.
27
28
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.          8
          Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 9 of 14



 1         42.            On August 27, 2018, a coalition of migrant justice activists protested Roxsana’s
 2   death, demanded accountability from ICE, and shut down an intersection in Albuquerque, New
 3
     Mexico.7
 4
           43.            On November 26, 2018, TLC and the Law Office of R. Andrew Free held a press
 5
     conference announcing the filing of an administrative wrongful death claim notice against Cibola
 6
 7   County, New Mexico, and discussing the initial findings of an independent, preliminary autopsy.8

 8         44.            Since the press conference alone, TLC has noted over a thousand news articles that

 9   discuss Roxsana’s death.
10
           45.             In response TLC continues to receive multiple requests for interviews on the
11
     subject.
12
           46.            The news articles cover a variety of aspects surrounding Roxsana’s death, including
13
     findings of the independent preliminary autopsy;9 the New Mexico Office of the Medical
14
15   Investigator’s (“OMI”) failure to release its own autopsy report until almost a year after her death;10

16   ICE’s failure to timely issue a detainee death review within 90 days of her death as required by
17   Congress;11 and the poor conditions in immigration detention, including lack of adequate food and
18
     water and access to the bathroom, among other apparent injustices by government actors.12
19
20   7
       Arielle Lucier, Queer and Trans Migrants Shut Down Intersection in Albuquerque for Three Hours, (Aug. 27, 2018),
     https://transgenderlawcenter.org/archives/14348 (last visited May 30, 2019).
21   8
        Transgender Law Center, Justice for Roxsana: Announcing Legal Action To Hold Government Accountable for
     Transgender Asylum-Seeker’s Death (Nov. 26, 2018), https://transgenderlawcenter.org/archives/14407 (last visited
22   May 30, 2019).
     9
       CBS News, Transgender ICE Detainee Was Beaten Before Death, An Autopsy Finds (Nov. 29, 2019, updated Dec.
23   12, 2018), https://www.10tv.com/article/transgender-ice-detainee-was-beaten-death-autopsy-finds (last visited May
     30, 2019).
24   10
        See, e.g., Associated Press, 3 U.S. Senators Request Reports on Death of Transgender Migrant in ICE Custody. (Dec.
     6, 2018), https://ktla.com/2018/12/06/3-u-s-senators-request-reports-on-death-of-transgender-migrant-in-ice-custody
25   (last visited May 30, 2019).
     11
         See, e.g., National Immigrant Justice Center, ICE Releases Sham Immigrant Death Reports As it Dodges
26   Accountability and Flouts Congressional Requirements (Dec. 19, 2018), https://immigrantjustice.org/press-
     releases/ice-releases-sham-immigrant-death-reports-it-dodges-accountability-and-flouts (last visited May 30, 2019).
27   12
        See, e.g.,. Kate Sosin, ICE Is Refusing To Release A Legally Mandated Review Of Roxsana Hernandez’s Death,
     INTO (Nov. 28, 2018), https://www.intomore.com/impact/ice-is-refusing-to-release-a-legally-mandated-
28   review-of-roxsana-hernandezs-death (last visited May 30, 2019).
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.              9
         Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 10 of 14



 1         47.            Since OMI released its autopsy report, news articles have discussed its findings
 2   including that Roxsana died from HIV related complications, and that ICE failed to provide her
 3
     with antiretroviral treatment as mandated by its own detention standards.13
 4
           48.            Unfortunately, Roxsana’s life was not the only one lost because of severely
 5
     inadequate medical care in ICE and CBP detention facilities.
 6
 7         49.            According to a report by Human Rights Watch, more people died in ICE detention

 8   in fiscal year 2017 than any since 2009, due to “dangerously inadequate” care.14

 9         50.            The report identifies three systemic failures in the provision medical care from these
10
     deaths, namely (1) unreasonable delays in the provision of care, (2) poor practitioner and nursing
11
     care, and (3) botched emergency responses.15
12
           51.            A recent report by the Department of Homeland Security Office of Inspector
13
     General found that ICE maintains abysmal oversight of detention facilities without meaningful
14
15   ability to correct violations, even when they present serious health risks.16

16         52.            Given ICE’s widely reported atrocities it is unsurprising that Roxsana’s death is
17   discussed in several of the aforementioned news articles as one horrifying example of a larger
18
     systemic breakdown.
19
           53.            This context is also the reason that Roxsana’s case is a significant part of a broader
20
     effort to prevent additional deaths under ICE’s watch.
21

22
23   13
         See, e.g., Tim Fitzsimons, Transgender ICE Detainee Died from AIDS, NBC News (April 17, 2019),
24   https://www.msn.com/en-us/news/us/transgender-ice-detainee-died-from-aids/ar-BBW2nYM (last visited May 30,
     2019).
     14
         Human Rights Watch, Code Red: The Fatal Consequences of Dangerously Substandard Medical Care In
25   Immigration Detention (Jan. 20, 2108), https://www.hrw.org/report/2018/06/20/code-red/fatal-consequences-
     dangerously-substandard-medical-care-immigration (last visited May 30, 2019).
26   15
        Id.
     16
        Department of Homeland Security Office of Inspector General, ICE Does Not Fully Use Contracting Tools To Hold
27   Detention Facility Contractors Accountable For Failing To Meet Performance Standards, OIG 19-18 (Jan. 29. 2019),
     available at https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-Jan19.pdf (last visited May 30,
28   2019).
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.           10
          Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 11 of 14



 1        C. Defendants’ Unlawful Withholdings in Response to Plaintiffs’ FOIA Requests
 2         54.            Despite the public outcry, Defendants have failed entirely to search for and release
 3
     agency records about the death of Roxsana.
 4
           55.            First, ICE violated a congressionally-mandated deadline to publish Roxsana’s
 5
     detainee death review until almost four months after it was required to be released under law.17
 6
 7         56.              After initially claiming that its public announcement of her death was the

 8   congressionally required detainee death review, and under tremendous public pressure, ICE

 9   published a host of death “reviews,” including one regarding Roxsana, that bear no resemblance to
10
     any detainee death review ICE has ever released. See Exhibit D.
11
           57.            Notably, despite including a section entitled “Medical History” that includes several
12
     specific medical conditions Roxsana experienced as well as the medical treatment she received
13
     during her last days, ICE’s two page detainee death review completely omits any mention of the
14
15   cursory visit to Scripps Medical Center on May 11, 2018, two weeks before Roxsana’s death, where

16   she was not provided necessary treatment despite exhibiting signs of serious illness. See Exhibit
17   D.
18
           58.            On January 29, 2019, Plaintiffs submitted a FOIA request to Defendant ICE for,
19
     inter alia, any and all documents within its possession pertaining to Roxsana including several
20
     search terms. See ICE FOIA Request, attached hereto as Exhibit A.
21

22         59.            On April 19, 2019, Plaintiffs received an acknowledgment letter from ICE, almost

23   three months after the request was submitted, and assigned it tracking number 2019-HQFO-00384.

24   See DHS Acknowledgement attached hereto as Exhibit E. To date Plaintiffs have not received any
25   records responsive to their requests.
26
27   17
        See, e.g., Kate Sosin, ICE is refusing to Release A Legally Mandated Review of Roxsana Hernandez’s Death, INTO
     (Nov. 28, 2018), available at https://www.intomore.com/impact/ice-is-refusing-to-release-a-legally-mandated-review-
28   of-roxsana-hernandezs-death (last visited May 30, 2019).
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.            11
         Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 12 of 14



 1         60.            On February 5, 2019, Plaintiffs submitted a FOIA request to Defendant DHS Office
 2   of Civil Rights and Civil Liberties for, inter alia, any and all investigations into the circumstances
 3
     surrounding the death of Roxsana. See CRCL FOIA Request, annexed hereto as Exhibit B.
 4
           61.            To date, Plaintiffs have received no response or acknowledgment from Defendant
 5
     DHS Office of Civil Rights and Civil Liberties to their request.
 6
 7
                                                       CLAIMS FOR RELIEF
 8
                          COUNT ONE: VIOLATION OF THE FREEDOM OF INFORMATION ACT
 9                                         5 U.S.C. § 552(a)(4)(B)
                                              Plaintiffs v. ICE
10
11         62.            Plaintiffs re-allege and incorporate by reference all allegations in the foregoing

12   paragraphs.

13         63.            Plaintiffs have a legal right under FOIA to timely search and release of responsive,
14
     non-exempt agency records responsive to their January 29, 2019, FOIA request. See Exhibit A.
15
           64.            No legal basis exists for ICE’s failure to search for and release responsive agency
16
     records in compliance with FOIA’s time limits.
17
           65.            ICE’s failure to initiate an adequate search and substantively respond to Plaintiffs’
18
19   request within the timeframe allowed by law violates Plaintiffs’ rights under FOIA.

20         66.            ICE’s failure to make reasonable and timely efforts to search for and release
21   responsive agency records constitutes an unlawful withholding under the Act that this Court can
22
     and should remedy through declaration and injunction.
23
           67.            Because ICE has failed to comply with the Act’s time limits, plaintiffs have
24
     constructively exhausted their administrative remedies.
25
26                        COUNT TWO: VIOLATION OF THE FREEDOM OF INFORMATION ACT
                                           5 U.S.C. § 552(a)(4)(B)
27                                       PLAINTIFFS V. DHS CRCL

28
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.              12
         Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 13 of 14



 1         68.            Plaintiffs re-allege and incorporate by reference all allegations in the foregoing
 2   paragraphs.
 3
           69.            Plaintiffs have a legal right under FOIA to timely search and release of responsive,
 4
     non-exempt agency records responsive to their February 5, 2019 FOIA request. See Exhibit B.
 5
           70.            No legal basis exists for Defendants DHS and DHS Office of Civil Rights and Civil
 6
 7   Liberties’ failure to search for and release responsive agency records in compliance with FOIA’s

 8   time limits.

 9         71.            Defendants’ failure to make reasonable and timely efforts to search for and release
10
     responsive agency records constitutes an unlawful withholding under the Act that this Court can
11
     and should remedy through declaration and injunction.
12
           72.            Because Defendants have failed to comply with the Act’s time limits, plaintiffs have
13
     constructively exhausted their administrative remedies.
14
15
                                                       REQUEST FOR RELIEF
16
     Wherefore, Plaintiffs respectfully request that this Court:
17
            1.            Enter judgment in favor of Plaintiffs and against all Defendants.
18
19          2.            Order Defendants to process Plaintiffs’ FOIA request expeditiously in accordance

20   with 5 U.S.C. § 552(a)(6)(E) and 6 C.F.R. § 5.5(e).
21          3.            Declare Defendants’ withholdings under the FOIA unlawful and enjoin these
22
     unlawful withholdings.
23
            4.            Order Defendants to conduct a prompt and adequate search for all responsive
24
     records, determine which, if any portions of such records are exempt, and require Defendants to
25
26   release the remaining portions of these agency records.

27          5.            Award Plaintiffs’ reasonable costs and attorney’s fees pursuant to 5 U.S.C. §

28   552(a)(4)(E) and/or 28 U.S.C. § 2412(d)(1)(A).
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.              13
         Case 3:19-cv-03032-SK Document 1 Filed 05/31/19 Page 14 of 14



 1        6.              Award Plaintiffs such further relief as the Court deems just, equitable, and
     appropriate.
 2

 3
 4   Date: May 31, 2019                                Respectfully submitted,

 5                                                     /s/ Shawn Thomas Meerkamper
                                                       Shawn Thomas Meerkamper
 6                                                           (CA Bar No. 296964)
 7                                                     Transgender Law Center
                                                       P.O. Box 70976
 8                                                     Oakland, CA, 94612
                                                       Phone: (510) 587-9696, ext. 303
 9                                                     Fax: (510) 587-9699
                                                       shawn@transgenderlawcenter.org
10
11                                                     Counsel for the Plaintiffs

12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28
     Complaint for Declaratory and Injunctive Relief
     Transgender Law Center, et al. v ICE, et al.       14
